Exhibit No. 10.3 Liberty Capital Asset Management Inc. 2470 St Rose Parkway, Suite 314 Henderson, Nevada 89074 Gentlemen: I herewith tender my resignation as Director of Liberty Capital Asset Management, Inc. to take affect as of the date this resignation document is executed by my hand herein and/or upon the acceptance by the Board of Directors and/or upon the Election of my Successor.There are no disputes or disagreements with the Company in relation to my resignation. Very truly yours, Dated this 1st day of December, 2009. By: /s/Justin W.
